KELLY, Judge,
concurring and dissenting.
While I share the majority’s concern that involuntary commitment proceedings might be abused to detain persons who give proper notice of their intent to withdraw from voluntary commitment, I find no statutory authority for the rule announced by the majority that a judicial hearing must be conducted within 72 hours of notice of intent to withdraw *445from involuntary commitment. I analyze the applicable statutes differently.
Though R.S. had originally made an application for examination under 50 P.S. § 7302(a)(1), in order to initiate involuntary civil commitment, no warrant for examination was issued, no examination was conducted, and no determination of the need for treatment was made at that time. See 50 P.S. §§ 7302(a) and 7302(b). Instead, on the following day, R.S. convinced J.S. to accede to voluntary civil commitment.1
Under 50 P.S. § 7203, informed consent to voluntary commitment requires, among other things, clear notice that a written request and a delay of a specified period of not more than 72 hours will be required in order to obtain release from voluntary commitment. Presumably, a patient may reduce the authorized delay between written notice and release to any amount of time less than seventy-two hours. Here, J.S. consented in writing to the maximum delay of seventy-two hours. Upon admittance, however, she proceeded to give immediate notice of her intent to withdraw from voluntary commitment, thus triggering the seventy-two hour release provision.
The majority hold that if J.S.’s voluntary commitment was to be extended beyond the seventy-two hour delay authorized, a judicial hearing had to be held within seventy-two hours. The majority cite no statutory authority for that requirement. Rather, they engraft the requirement upon statutes which provide no means whatsoever for extending “voluntary” treatment, 50 P.S. §§ 7201-7206, and upon statutes which provide no such restriction on involuntary commitment, 50 P.S. §§ 7301-7306.
Appellee argues that continued detention of J.S. beyond the 72 hour delay authorized, was proper under 50 P.S. § 7302(d). To a limited extent, I agree with appellee’s *446reasoning. But, I reject appellee’s application of that reasoning to the facts of this case.
The provisions of 50 P.S. §§ 7301-7306 contain no special rules for patients previously committed voluntarily. Two possibilities then logically arise. Either the same rules apply for converting a voluntary commitment to an involuntary commitment as apply to initial involuntary commitments, or such conversions are simply not allowed. Like the majority, I reject, utterly, any suggestion that once a person enters voluntary commitment they cannot thereafter be involuntarily committed. When there is truly a clear and present danger that a patient may harm himself, herself, or others, as the result of a severe mental disability, both the patient and the community have a compelling interest in ensuring that appropriate treatment and restraint is provided. Liberty interests and medical efficacy create a strong preference for voluntary treatment; nonetheless, if the need for treatment and/or restraint outlasts the patient’s consent, both communal necessity and basic humanity command that compulsion authorized by law be substituted for consent. Because there are no specific provisions governing conversion from voluntary commitment to involuntary commitment, we must assume that the legislature intended no differences in involuntary commitment procedures under such circumstances.2
When a prospective involuntary commitment patient is not otherwise in lawful custody, detention for examination may only be conducted under the authority of a lawful warrant for examination, or under emergency powers delegated to physicians, law enforcement officers, and other properly designated persons, to detain and transport patients for emergency examination, upon personal observation of conduct providing reasonable grounds to believe the patient is severely mentally disabled and in need of immedi*447ate treatment. 50 P.S. §§ 7302(a)(1), 7302(a)(2). When, as here, the prospective involuntary committee is already lawfully detained for voluntary commitment, an examination for involuntary commitment may be conducted upon written certification by a physician stating the need for such examination, 50 P.S. § 7302(a), so long as the examination is completed before the delay period prior to the expiration of the date for release from voluntary commitment. If that time period expired, further detention for examination would then have to be grounded upon authority properly derived under the warrant or emergency provisions.
As soon as the justification for detention shifts from the prior voluntary commitment to involuntary commitment, appellant must be provided “reasonable use of the telephone,” and the county administrator or director of the facility must request the names of parties to be told of, and kept informed regarding, the patient’s status. The administrator or director then has an obligation to inform those persons of the patient’s whereabouts, how and when the patient may be contacted, and how information may be obtained concerning the patient during involuntary commitment. Action must also be taken to ensure that the needs of the patient’s dependants are met and that the patient’s property is made secure. See P.S. § 7302(c). Because the provisions of § 7302(c) are to apply “upon arrival at the facility” and the required examination is to occur “within two hours of arrival,” I find that “reasonable use of the telephone must be permitted before the examination in a situation involving a conversion from voluntary to involuntary commitment status.” Compare 50 P.S. § 7302(b) and 50 P.S. § 7302(c).
Voluntary civil commitment may be approved for anyone “in need of treatment” providing informed consent as to the conditions of commitment is given by the patient. See 50 P.S. § 7201; 50 P.S. § 7203. Involuntary civil commitment, on the other hand, may only be based upon the examining physician’s findings that the patient’s severe mental disability poses a clear and present danger of harm to himself or *448others. 50 P.S. § 7301(a). The physician must make a written record of the examination and his or her findings, which is subject to criminal penalties for making false unsworn statements to authorities, and which must be transmitted to the county mental health administrator. 50 P.S. § 7302(b); 50 P.S. § 7110. If the physician determines that the patient needs involuntary treatment authorized by law, then the patient may be detained for treatment for a period not more than 120 hours, unless the patient consents to voluntary commitment or certification for extended treatment is received. 50 P.S. § 7302(d).
The majority has expressed concern that if a facility utilized their outside extreme authorization under the provisions of 50 P.S. § 7201 et seq. and 50 P.S. §§ 7301 et seq., a patient seeking to withdraw from voluntary commitment could be detained for as long as 8 days (72 hours plus 120 hours) without judicial review of the commitment. The majority concludes that this .could not have been intended by the legislature, and so they engraft upon the statutes a provision the legislature did not see fit to provide itself. This we may not do. See Commonwealth v. Revtai, 516 Pa. 53, 64, 532 A.2d 1, 11 (1987). Though the majority’s concern for the liberty interests of the individual detained are unquestionably legitimate and laudable, I believe they are misdirected.
A significant omission is made in the majority’s analysis regarding the limits imposed by statute upon the duration of involuntary commitment for “emergency examination and treatment.” Specifically, the majority fail to consider the effect of the requirement that applicatidn for extended treatment be made “whenever the facility determines that the need for emergency treatment is likely to extend beyond 120 hours.” 50 P.S. § 7303(a). Given the patient’s liberty interests at stake, I would construe “whenever” to mean “as soon as.” This construction is supported by the statement in the next sentence of that provision that the application is to be filed in the Court of Common Pleas “forthwith.” 50 P.S. § 7303(a).
*449So construed, the provision provides an effective limitation on potential delay in release or review in cases involving conversion from voluntary commitment to involuntary commitment. An application for extended treatment triggers appointment of counsel and a requirement that an informal hearing be conducted by a judge or mental health review officer “within 24 hours.” 50 P.S. § 7303(b).
When a facility finds it necessary to seek conversion of voluntary commitment to involuntary commitment, I believe it is safe to assume that they will ordinarily do so in situations where they will have determined that there is at least a “likelihood” that detention beyond 120 hours may be needed. In absence of clear and convincing evidence that the examining physician reasonably believed that it was unlikely that detention for involuntary treatment beyond 120 hours would be needed, I would construe the mandate of 50 P.S. § 7303(a) to require an application for extended treatment be filed “forthwith” (immediately) upon conversion of a patient’s status from voluntary commitment to involuntary commitment.
I believe the foregoing construction of the various provisions of the Mental Health Procedure Act is fully consistent with the legislature’s expressed intent, and the statutory rules of construction. 50 P.S. § 7102; 1 Pa.C.S.A. §§ 1901 et seq. So construed, I find that the majority’s concerns are adequately addressed; and, more to the point, the mandates of substantive and procedural due process are fully met with regard to the legitimate liberty interests of patients involuntarily committed. Indeed, in the vast majority of cases the above construction of the applicable provisions would require either: release within no more than 72 hours after notice of intent to withdraw from voluntary commitment; or, provision of counsel and an informal hearing within no more than 96 hours after notice of intent to withdraw from voluntary commitment. Furthermore, I note that while we must ensure that commitment procedures are not manipulated to improperly delay release or the review hearing, we must also give due deference to the *450legislature’s evaluation of the achievable time limits which may be imposed on mental health authorities given the staff and resources available, and the demands which the substantive and procedural mandates of the Mental Health Procedures Act impose upon these authorities.
While I do not construe the applicable procedural mandates the same way as the majority in this case, I join their conclusion that J.S. was improperly denied a timely informal hearing in accordance with 50 P.S. §§ 7303(a), 7303(b). The lawful delay period for J.S.’s release from voluntary commitment expired on Saturday morning, October 3, 1987, 72 hours after she had given written notice of her intent to withdraw from voluntary treatment. On October 1, 1987, after receiving notice from J.S., of her intent to withdraw from voluntary commitment, the facility revived R.S.’s dormant application for examination of J.S. and conducted the examination required by 50 P.S. § 7302 for involuntary commitment. A review hearing was not held, however, until 4 days later on October 5, 1987. I find the delay between completion of the physician’s examination and the convening of J.S.’s review hearing to have been improper. As soon as J.S.’s examination was completed and her status was converted to involuntary commitment, an application for extended treatment was required under 50 P.S. § 7303(a). Had this been done, an informal hearing would have been conducted on Friday, October 2, 1987 or Saturday, October 3, 1987,3 rather than Monday, October 5, 1987.4 *451Thus, I concur in the result of the majority’s conclusion that a timely hearing was not held.
I cannot agree, however, that discharge of a patient, without regard to the patient’s need for treatment or society’s need for protection, is the required or appropriate remedy in such cases. I do not construe the provisions of the Mental Health Procedures Act to require such a remedy-
When a timely hearing is not held, court action may certainly be instituted seeking habeas corpus or mandamus relief to compel an immediate hearing. See 50 P.S. § 7113. However, release of a patient without regard to the patient’s need for treatment and/or restraint would in no way serve the present and future interests of the patient or the community, nor would it return to the patient the hours the patient was improperly detained prior to the required hearing.
Even in a case where the failure to conduct a timely hearing under the Act was grossly negligent, or intentionally and improperly motivated, I would not find automatic release appropriate. Rather, I would direct that an immediate hearing be conducted, and leave determination of an appropriate sanction or penalty for the responsible parties and/or the amount of compensatory relief due to the patient for the abuse of commitment proceedings, to appropriate collateral criminal or civil proceedings, e.g. prosecution for unlawful restraint or a civil suit for false arrest and/or a violation for civil rights. See 50 P.S. §§ 7112, 7114.5
*452The mental health review officer here specifically held that J.S. was severely mentally disabled within the meaning of the Act and in need of involuntary treatment, yet nonetheless ordered her release based upon the improper delay in providing J.S. the informal hearing to which she was entitled. Initially, the trial court affirmed the mental health review officer’s decision, and J.S. was.in fact released. On timely reconsideration, however, the trial court granted the hospital’s post-verdict motions challenging that disposition, and remanded for further proceedings. Essentially, the trial court held that the disposition on procedural grounds was improper, and that the case should be reconsidered by the mental health review officer on its merits. I would affirm the trial court’s order in that limited respect, and in that respect dissent from the majority opinion in this case.
■ However, J.S. has remained on release from commitment during the pendency of these proceedings, apparently without any serious incidents warranting her re-confinement. Fortunately, out-patient services proved adequate despite both the examining physician’s and the mental health review officer’s negative assessment of the adequacy of such an alternative to involuntary commitment. The Mental Health Procedures Act provides in numerous provisions *453throughout that involuntary detention must end as soon as less restrictive means become adequate. See 50 P.S. §§ 7102, 7107, 7108, 7302(d), 7303(a), 7303(h), 7304(g)(3). Given the extreme staleness of the grounds upon which the original involuntary commitment was based, and the Mental Health Review Officer’s initial findings indicating a need for involuntary commitment were predicated, I would find that detention under the prior examination and findings could no longer be deemed appropriate, and that a new examination under 50 P.S. § 7302(b) would be required before J.S. could be recommited.6
Hence, I concur in part and dissent in part.

. Our legislature has expressed a clear preference for voluntary rather than involuntary civil commitment. 50 P.S. § 7102. Thus, it was plainly appropriate for hospital officials to process J.S.’s voluntary commitment, rather than R.S.’s original application seeking involuntary commitment of J.S.


. In the case of In re Condry, 304 Pa.Super 131, 450 A.2d 136 (1982), this Court approved sub silentio the initiation of involuntary commitment proceedings following a patient’s election to give notice of intent to withdraw from voluntary commitment. There was no indication in that case that the involuntary commitment was treated differently on account of its genesis from a prior voluntary commitment.


. The record is not clear as to when the examination was completed; moreover, even a requirement that an application for extended treatment be filed "forthwith” would involve some allowance for administrative processing. Consequently, I note that a delay in conducting the informal hearing until Saturday, October 3, 1987 might not have been unreasonable.


. I note that I would not exclude weekends from the time requirements for conducting an informal hearing before a judge or mental health review officer. Given the liberty interests at stake I would not imply authorization of automatic 48 hour extensions of confinement on that basis. Weekend informal hearings must therefore be required in such cases. The fact that courts are closed for formal hearings during weekends in no way affects that requirement. Apparently, however, the fact that common pleas courts are closed may affect the *451"filing” of an application for extended treatment. See 50 P.S. § 7303(a); 1 Pa.C.S.A. § 1908; Pa.R.C.P. 106.


. In In re Condry, supra, a panel of this Court held that the failure to include a description of treatment in an order for extended treatment required that the order be vacated. 450 A.2d at 139. The panel did not face a question as to whether the patient was to be discharged as a result of that defect, or whether a new order or a new proceedings would be sufficient because the involuntary commitment order had expired by its own terms before the appeal was decided.
In In re S.O., 342 Pa.Super 215, 492 A.2d 727 (1985), a panel of this Court upheld two involuntary commitment orders despite several procedural errors, including improper delays of 50 and 36 days *452respectively in conducting the de novo review required under 50 P.S. § 7109(b). The panel reasoned:
We cannot, in exercising our paternalistic impulses, forget that due process requirements must be met to assure compliance with legal standards related to the restriction of liberty. We do not mean to denigrate good intentions, but only to make clear that more is required than a sincere desire to help. Assistance must be rendered properly, or in a larger sense, this carefully balanced system will fail.
On the other hand, this same restraint of liberty which prevents us from shouting "fire” in a crowded theater, prohibits as well the exercise of "liberty" by those to whom it is in fact anathema, spelling certain, although possibly slow, destruction. It is this consideration which must affect most strongly our determination of appropriate relief.
492 A.2d at 737. I find this reasoning persuasive, as well as supportive of the general premise which I urge above regarding the choice of an appropriate remedy when a timely hearing is not conducted as required.


. I agree with the majority, nonetheless, that this appeal has not become moot. Such an approach would quite likely insulate any error in such proceedings (negligent, reckless, or intentional) from appellate review. See In re Condry, supra, 450 A.2d at 136. Hence, review is appropriate even though the affirmance of the order would not directly affect J.S.’s liberty under the views espoused in this opinion.